MgCLELLAN, O. J.
The willful and unnecessary obstruction of a public highway of such character and *378suck duration as argues a culpable indifference to tfie rights of the public and a willingness to subject travel-lers to a long and vexations delay may well afford a just predicate for the imposition of punitive damages at the suit of one who has suffered in consequence of such delay. The evidence in this case tended to establish every constituent of this predicate; and the court did not err in refusing to take from the jury the right to find its existence and to impose exemplary damages upon the defendant.
Nor did the court err in declining to hold that the damages assessed were excessive.
The remarks of plaintiff’s counsel to which objection was "made were, as modified by counsel before the jury, within legitimate bounds.-
Other points appearing on the transcript are not insisted upon in the brief for appellant.
Affirmed.
Haralson, Dowdell and Denson, J. J., concurring.